NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 22 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 16-30062

                   Plaintiff-Appellee,            D.C. No. 1:07-cr-00235-EJL

   v.
                                                  MEMORANDUM*
 CHRISTOPHER JESSE TORRES,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                               for the District of Idaho
                      Edward J. Lodge, District Judge, Presiding

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Christopher Jesse Torres appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Torres contends that the district court procedurally erred by miscalculating


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Guidelines range, failing to explain adequately the sentence, and relying on

improper sentencing factors. Contrary to Torres’s contention, the district court

correctly calculated the Guidelines range because it properly concluded that his

state criminal conviction was a Grade B violation. See U.S.S.G. § 7B1.1(a)(2);

United States v. Jones, 696 F.3d 932, 935-37 (9th Cir. 2012) (court properly

treated conduct as Grade B violation where it was punishable by a term of

imprisonment exceeding one year due to application of enhancement).

Furthermore, the district court’s explanation of the sentence was legally sufficient.

See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Finally,

the record reflects that the district court considered only the proper 8 U.S.C.

§ 3583(e) sentencing factors, including Torres’s criminal history and the need to

protect the public. See United States v. Simtob, 485 F.3d 1058, 1062 (9th Cir.

2007).

      Torres next contends that his sentence is substantively unreasonable because

the district court imposed it to run consecutive to his sentence for the state criminal

conviction which formed the basis of the violation. The district court did not abuse

its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The consecutive

sentence is substantively reasonable in light of the section 3583(e) factors and the

totality of the circumstances, including Torres’s extensive criminal history, his

failure to be deterred by prior sentences, and the need to protect the public. See


                                           2                                      16-30062
Gall, 552 U.S. at 51; see also U.S.S.G. § 7B1.3(f).

      AFFIRMED.




                                         3            16-30062